DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 1/14/2022.

Election/Restrictions
Applicant's election with traverse of Group I, Species B, claims 7-10, in the reply filed on 1/14/2022 is acknowledged.  The traversal is on the ground that Species A is not mutually exclusive with Species B.  Upon further consideration with applicant’s arguments, examiner agrees with the applicant’s counsel that Species A and Species B are now rejoined and the election of species between Species A and B is hereby withdrawn.
	On the other hand, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between Group I and Group II, the election of Group I has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --CONFIGURABLE A PRINTED-CIRCUIT-BOARD ASSEMBLY (PCBA) COMPONENT PRESSING FIXTURE--.

Claim Objections
Claims 1-6 and 8 are objected to because of the following informalities:  
	Re. claim 1: After the phrase “an interior cavity with an opening at the screw tip;” as recited in line 7, inserts a phrase –and--.
	Re. claim 8: The phrase “wherein the clamp is configured to secure a printed-circuit-board assembly to the pressing fixture” as recited in lines 2 and 3 appears to be -- wherein the clamp is configured to secure a printed-circuit-board assembly (PCBA) to the pressing fixture--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ersoy et al. (US PAT. 4,351,516).
	Ersoy et al. teach a press device comprising: a screw body including a screw head that comprises a driver interface (not shown) as shown in Fig. 1; a screw shaft (2a) including: a screw tip opposite the screw head with respect to the screw shaft; exterior spiral threads (3) between the screw head and screw tip; and an interior cavity  (2b) with an opening at the screw tip as shown in Fig. 1 (see also attached Figure 1); a pin (13) partially inserted into the interior cavity, the pin including: a first pin end inserted into the interior cavity; a pin shaft that is connected to the first pin end; and a second pin end that is connected to the pin shaft and that is exterior to the interior cavity (see also attached Figure 1, col. 4, line 1 to col. 5, line 19).
	It is noted that the phrase “wherein applying a force to the second pin end in a direction towards the screw head causes the pin shaft to advance into the interior cavity” as recited in lines 13 and 14 is an intended use. Since the scope of the claimed invention as described in the preamble of claim 1 is the pressing device, the structure only, the phrase merely recites the purpose of the intended use of the structure. Therefore, the phrase recited in lines 13 and 14 can be drafted to recite the intended working environment.  
	Re. claim 2: Ersoy et al. also teach that a spring (10) is inserted into the interior cavity, wherein the spring comprises: a spring body; a first spring end located between the spring body and the screw head; a second spring end located between the spring body and the screw tip; wherein the spring is coiled around the pin shaft (col. 4, lines 27-39).

    PNG
    media_image1.png
    577
    432
    media_image1.png
    Greyscale


Re. claim 3: It is noted that the phrase “wherein a weight of the pin applied to the first spring end causes the spring to compress” as recited in lines 1 and 2 is an intended use. Since the scope of the claimed invention as described in the preamble of claim 1 is only the pressing device, the phrase merely recites the purpose of the intended use of a structure. Therefore, the phrase recited in lines 1 and 2 can be drafted to recite the intended working environment.  
Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinbeck et al. (US PAT. 4,351,516).
	Steinbeck et al. teach a pressing fixture, as per claim 7, comprising: a fixture plate (12) comprising a set of threaded holes (24) as shown in Fig. 1; a set of threaded pressing devices (6) inserted partially into the threaded holes as shown in Fig. 1; each pressing device (as per claim 1) including: a screw body including a screw head (6) that comprises a driver interface (not shown) as shown in Fig. 1; a screw shaft (2) including: a screw tip opposite the screw head with respect to the screw shaft; exterior spiral threads (22) between the screw head and screw tip; and an interior cavity  with an opening at the screw tip as shown in Fig. 1 (see also attached Figure 1); a pin (26) partially inserted into the interior cavity, the pin including: a first pin end inserted into the interior cavity; a pin shaft that is connected to the first pin end; and a second pin end that is connected to the pin shaft and that is exterior to the interior cavity (see also attached Figure 1, col. 6, lines 8-39 and col. 7, lines 17-63).
	It is noted that the phrases “wherein applying a force to the second pin end in a direction towards the screw head causes the pin shaft to advance into the interior cavity; wherein rotating a pressing device in the set of pressing devices in a first direction of rotation that is parallel to the fixture plate causes the pressing device to move in a first axial direction that is perpendicular to the fixture plate and wherein rotating the pressing device in a second direction of rotation that is opposite the first direction of rotation causes the pressing device to move in a second axial direction that is opposite the first axial direction” as recited in lines 13-20 is an intended use. Since the scope of the claimed invention as described in the preamble of claim 7 is the pressing fixture having a set of pressing device, the structure only, the phrase merely recites the purpose of the intended use of the structure. Therefore, the phrases recited in lines 13-20 can be drafted to recite the intended working environment.  
	Re. claim 8: the pressing fixture also comprises a clamp (3,4) attached to the fixture plate as shown in Fig. 1 (col. 6, lines 20-29). 
		It is also notes that since the scope of the claimed invention as described in the preamble of claim 7 is the pressing fixture having a set of pressing device, the structure only, the phrase “wherein the clamp is configured to secure a printed-circuit-board assembly to the pressing fixture” as recited in lines 2 and 3 can be drafted to recite the intended working environment.  
	Re. claim 9: The pressing fixture also comprises a driver (not shown) that is configured to interface with and rotate the pressing device in the set of pressing devices (col. 5, line 51 to col. 6, line 5).
	Re. claim 10: The scope of the claimed invention as described in the preamble of claim 7 is the pressing fixture having a set of pressing device. The limitation as recited in lines 1-3 describes a conveyor track that is configured to move the pressing fixture through a wave-soldering machine. This inconsistency renders the scope of the claimed invention because the preamble is drawn to the pressing fixture alone. However, the body of the claim is drawn to the combination of the pressing fixture and the conveyor track. The structural limitations of the conveyor track does not breath life and meaning into the claim because patentabilty is relied upon the pressing fixture alone and not the combination of the pressing fixture and the conveyor track. Accordingly, it is noted that the claims can be drafted to recite the intended working environment.  

    PNG
    media_image2.png
    538
    535
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ersoy et al. as applied to claim 1 above, and further in view of Bennett et al. (US PAT. 6,711,797).
	Ersoy et al. teach all limitations as set forth above, but silent a removable soft pad on the second pin end. Bennett et al. teach a pressing device including a pin (111), partially inserted into an interior cavity of a shaft (3, a cylinder), having a removable soft pad (an endcap, 13) at an end of the pin in order to protect a surface of a workpiece (col. 6, lines 28-32). It is noted that since the endcap is made of soft material (such as a plastic) attached to the pin, the endcap is inherently removable from the pin. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a pressing device of Ersoy et al. by a removable soft pad on an end of a pin end as taught by Bennett et al. in order to protect a surface of a workpiece from a deformation.
	Re. claim 6: Bennett et al. also teach a cap (514, 516) inserted onto the shaft (540) in order to provide a tighten contact between the pin and the shaft so that the pin having a C-clip (512) will not pull out from the shaft as shown in Fig. 21 (col. 13, lines 10-19).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729